PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Leon Martinez, Dayke
Application No. 16/717,355
Filed: 17 Dec 2019
For: SYSTEMS, APPARATUSES AND DEVICES FOR HARVESTING ENERGY FROM WIND
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed October 13, 2020.

The petition to withdraw the holding of abandonment is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

The instant application became abandoned March 31, 2020 for failure to timely submit a proper reply to the Notice to File Missing Parts (Notice) mailed January 29, 2020. The Notice set a two-month shortened statutory period of time for reply. Notice of Abandonment was mailed September 28, 2020.

Petitioner herein attributes the abandonment of the application to USPTO error. The Notice mailed January 29, 2020 required the submission small entity fees. The Notice indicates that the certification of micro entity status form was omitted from the application as filed. Petitioner argues that the application as filed included a four-page certificate of micro entity status and reference the Electronic Acknowledgement Receipt as evidence of the Office’s receipt of the four page certification of micro entity status form.

Petitioners arguments have been carefully considered, but are not found persuasive. Petitioner does not assert that a reply to the Notice was filed. As the record fails to reflect that a proper reply to the Notice was timely filed, the holding of abandonment will not be withdrawn.

Further, a review of the record reflects that the four-page document that petitioner purports to be a certification of micro entity status form is in fact duplicate of PTO/AIA  82A - TRANSMITTAL FOR POWER OF ATTORNEY TO ONE OR MORE


Any request for reconsideration should be accompanied by evidence which sufficiently establishes that a proper reply to the Notice was timely submitted.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition								Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions